308 S.W.3d 784 (2010)
STATE of Missouri, Appellant,
v.
James Dean SHAW, Respondent.
No. WD 71656.
Missouri Court of Appeals, Western District.
May 4, 2010.
Richard M. Shields, Clinton, MO, and Terrence M. Messonnier, Jefferson City, MO, for appellant.
J. Eric Mitchell, Clinton, MO, for respondent.
*785 Before Division Three: JAMES M. SMART, JR., Presiding Judge, JOSEPH M. ELLIS, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
The State of Missouri appeals the judgment of the circuit court, which granted James Shaw's motion to dismiss the criminal charges pending against him on the basis that the State failed to timely prosecute him after Shaw filed a motion for speedy trial under the Interstate Agreement on Detainers Act, section 217.490 (RSMo 2000).
We affirm. Rule 30.25(b). A memorandum setting forth the reasons for this order has been provided to the parties.